
	

113 HR 5780 IH: Protecting the Integrity of Medicare Act of 2014
U.S. House of Representatives
2014-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5780
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2014
			Mr. Brady of Texas (for himself, Mr. McDermott, Mr. Camp, Mr. Levin, Mr. Rangel, Mr. Lewis, Mr. Sam Johnson of Texas, Mr. Blumenauer, Mr. Pascrell, Mr. Gerlach, Mr. Boustany, Mr. Buchanan, Mr. Roskam, Mr. Reed, Mrs. Black, Mr. Griffin of Arkansas, Mr. Kelly of Pennsylvania, Mr. Renacci, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the  Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to improve the integrity of the Medicare program,
			 and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Protecting the Integrity of Medicare Act of 2014.
			
				(b)Table of contentsThe table of contents for this Act is as follows:
				Sec. 1. Short title; table of contents.
					Sec. 2. Prohibition of inclusion of Social Security account numbers on Medicare cards.
					Sec. 3. Preventing wrongful Medicare payments for items and services furnished to incarcerated
			 individuals, individuals not lawfully present, and deceased individuals.
					Sec. 4. Consideration of measures regarding Medicare beneficiary smart cards.
					Sec. 5. Modifying medicare durable medical equipment face-to-face encounter documentation
			 requirement.
					Sec. 6. Reducing improper Medicare payments.
					Sec. 7. Improving senior Medicare patrol and fraud reporting rewards.
					Sec. 8. Requiring valid prescriber National Provider Identifiers on pharmacy claims.
					Sec. 9. Option to receive Medicare Summary Notice electronically.
					Sec. 10. Renewal of MAC contracts.
					Sec. 11. Study on pathway for incentives to States for State participation in medicaid data match
			 program.
					Sec. 12. Programs to prevent prescription drug abuse under Medicare part D.
					Sec. 13. Guidance on application of Common Rule to clinical data registries.
					Sec. 14. Eliminating certain civil money penalties; gainsharing study and report.
					Sec. 15. Modification of Medicare home health surety bond condition of participation requirement.
					Sec. 16. Oversight of Medicare coverage of manual manipulation of the spine to correct subluxation.
					Sec. 17. Limiting payment amount under Medicare program for vacuum erection systems.
					Sec. 18. National expansion of prior authorization model for repetitive scheduled non-emergent
			 ambulance transport.
					Sec. 19. Repealing duplicative Medicare secondary payor provision.
					Sec. 20. Plan for expanding data in annual CERT report.
					Sec. 21. Rule of construction.
				2.Prohibition of inclusion of Social Security account numbers on Medicare cards
			(a)In generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) is amended—
				(1)by moving clause (x), as added by section 1414(a)(2) of the Patient Protection and Affordable Care
			 Act, 6 ems to the left;
				(2)by redesignating clause (x), as added by section 2(a)(1) of the Social Security Number Protection
			 Act of 2010, and clause (xi) as clauses (xi) and (xii), respectively; and
				(3)by adding at the end the following new clause:
					
						(xiii)The Secretary of Health and Human Services, in consultation with the Commissioner of Social
			 Security, shall establish cost-effective procedures to ensure that a
			 Social Security account number (or derivative thereof) is not displayed,
			 coded, or embedded on the Medicare card issued to an individual who is
			 entitled to benefits under part A of title XVIII or enrolled under part B
			 of title XVIII and that any other identifier displayed on such card is not
			 identifiable as a Social Security account number (or derivative thereof)..
				(b)ImplementationIn implementing clause (xiii) of section 205(c)(2)(C) of the Social Security Act (42 U.S.C.
			 405(c)(2)(C)), as added by subsection (a)(3), the Secretary of Health and
			 Human Services shall do the following:
				(1)In generalEstablish a cost-effective process that involves the least amount of disruption to, as well as
			 necessary assistance for, Medicare beneficiaries and health care
			 providers, such as a process that provides such beneficiaries with access
			 to assistance through a toll-free telephone number and provides outreach
			 to providers.
				(2)Consideration of Medicare beneficiary identifiedConsider implementing a process, similar to the process involving Railroad Retirement Board
			 beneficiaries, under which a Medicare beneficiary identifier which is not
			 a Social Security account number (or derivative thereof) is used external
			 to the Department of Health and Human Services and is convertible over to
			 a Social Security account number (or derivative thereof) for use internal
			 to such Department and the Social Security Administration.
				(c)Funding for implementationFor purposes of implementing the provisions of and the amendments made by this section, the
			 Secretary of Health and Human Services shall provide for the following
			 transfers from the Federal Hospital Insurance Trust Fund under section
			 1817 of the Social Security Act (42 U.S.C. 1395i) and from the Federal
			 Supplementary Medical Insurance Trust Fund established under section 1841
			 of such Act (42 U.S.C. 1395t), in such proportions as the Secretary
			 determines appropriate:
				(1)To the Centers for Medicare & Medicaid Program Management Account, transfers of the following amounts:
					(A)For fiscal year 2015, $65,000,000, to be made available through fiscal year 2018.
					(B)For each of fiscal years 2016 and 2017, $53,000,000, to be made available through fiscal year 2018.
					(C)For fiscal year 2018, $48,000,000, to be made available until expended.
					(2)To the Social Security Administration Limitation on Administration Account, transfers of the
			 following amounts:
					(A)For fiscal year 2015, $27,000,000, to be made available through fiscal year 2018.
					(B)For each of fiscal years 2016 and 2017, $22,000,000, to be made available through fiscal year 2018.
					(C)For fiscal year 2018, $27,000,000, to be made available until expended.
					(3)To the Railroad Retirement Board Limitation on Administration Account, the following amount:
					(A)For fiscal year 2015, $3,000,000, to be made available until expended.
					(d)Effective date
				(1)In generalClause (xiii) of section 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)), as added
			 by subsection (a)(3), shall apply with respect to Medicare cards issued on
			 and after an effective date specified by the Secretary of Health and Human
			 Services, but in no case shall such effective date be later than the date
			 that is four years after the date of the enactment of this Act.
				(2)ReissuanceThe Secretary shall provide for the reissuance of Medicare cards that comply with the requirements
			 of such clause not later than four years after the effective date
			 specified by the Secretary under paragraph (1).
				3.Preventing wrongful Medicare payments for items and services furnished to incarcerated individuals,
			 individuals not lawfully present, and deceased individuals
			(a)Requirement for the Secretary To establish policies and claims edits relating to incarcerated
			 individuals, individuals not lawfully present, and deceased individualsSection 1874 of the Social Security Act (42 U.S.C. 1395kk) is amended by adding at the end the
			 following new subsection:
				
					(f)Requirement for the Secretary To establish policies and claims edits relating to incarcerated
			 individuals, individuals not lawfully present, and deceased individualsThe Secretary shall establish and maintain procedures, including procedures for using claims
			 processing edits, updating eligibility information to improve provider
			 accessibility, and conducting recoupment activities such as through
			 recovery audit contractors, in order to ensure that payment is not made
			 under this title for items and services furnished to an individual who is
			 one of the following:
						(1)An individual who is incarcerated.
						(2)An individual who is not lawfully present in the United States and who is not eligible for coverage
			 under this title.
						(3)A deceased individual..
			(b)ReportNot later than 18 months after the date of the enactment of this section, and periodically
			 thereafter as determined necessary by the Office of Inspector General of
			 the Department of Health and Human Services, such Office shall submit to
			 Congress a report on the activities described in subsection (f) of section
			 1874 of the Social Security Act (42 U.S.C. 1395kk), as added by
			 subparagraph (a), that have been conducted since such date of enactment.
			4.Consideration of measures regarding Medicare beneficiary smart cardsTo the extent the Secretary of Health and Human Services determines that it is cost effective and
			 technologically viable to use electronic Medicare beneficiary and provider
			 cards (such as cards that use smart card technology, including an embedded
			 and secure integrated circuit chip), as presented in the Government
			 Accountability Office report required by the conference report
			 accompanying the Consolidated Appropriations Act, 2014 (Public Law
			 113–76), the Secretary shall consider such measures as determined
			 appropriate by the Secretary to implement such use of such cards for
			 beneficiary and provider use under title XVIII of the Social Security Act
			 (42 U.S.C. 1395 et seq.). In the case that the Secretary considers
			 measures under the preceding sentence, the Secretary shall submit to the
			 Committees on Ways and Means and on Energy and Commerce of the House of
			 Representatives, and to the Committee on Finance of the Senate, a report
			 outlining the considerations undertaken by the Secretary under such
			 sentence.
		5.Modifying medicare durable medical equipment face-to-face encounter documentation requirement
			(a)In generalSection 1834(a)(11)(B)(ii) of the Social Security Act (42 U.S.C. 1395m(a)(11)(B)(ii)) is amended—
				(1)by striking the physician documenting that; and
				(2)by striking has had a face-to-face encounter and inserting documenting such physician, physician assistant, practitioner, or specialist has had a face-to-face
			 encounter.
				(b)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may
			 implement the amendments made by subsection (a) by program instruction or
			 otherwise.
			6.Reducing improper Medicare payments
			(a)Medicare administrative contractor improper payment outreach and education program
				(1)In generalSection 1874A of the Social Security Act (42 U.S.C. 1395kk–1) is amended—
					(A)in subsection (a)(4)—
						(i)by redesignating subparagraph (G) as subparagraph (H); and
						(ii)by inserting after subparagraph (F) the following new subparagraph:
							
								(G)Improper payment outreach and education programHaving in place an improper payment outreach and education program described in subsection (h).; and
						(B)by adding at the end the following new subsection:
						
							(h)Improper payment outreach and education program
								(1)In generalIn order to reduce improper payments under this title, each medicare administrative contractor
			 shall establish and have in place an improper payment outreach and
			 education program under which the contractor, through outreach, education,
			 training, and technical assistance or other activities, shall provide
			 providers of services and suppliers located in the region covered by the
			 contract under this section with the information described in paragraph
			 (2). The activities described in the preceding sentence shall be conducted
			 on a regular basis.
								(2)Information to be provided through activitiesThe information to be provided under such payment outreach and education program shall include
			 information the Secretary determines to be appropriate which may include
			 the following information:
									(A)A list of the providers’ or suppliers’ most frequent and expensive payment errors over the last
			 quarter.
									(B)Specific instructions regarding how to correct or avoid such errors in the future.
									(C)A notice of new topics that have been approved by the Secretary for audits conducted by recovery
			 audit contractors under section 1893(h).
									(D)Specific instructions to prevent future issues related to such new audits.
									(E)Other information determined appropriate by the Secretary.
									(3)PriorityA medicare administrative contractor shall give priority to activities under such program that will
			 reduce improper payments that are one or more of the following:
									(A)Are for items and services that have the highest rate of improper payment.
									(B)Are for items and service that have the greatest total dollar amount of improper payments.
									(C)Are due to clear misapplication or misinterpretation of Medicare policies.
									(D)Are clearly due to common and inadvertent clerical or administrative errors.
									(E)Are due to other types of errors that the Secretary determines could be prevented through
			 activities under the program.
									(4)Information on improper payments from recovery audit contractors
									(A)In generalIn order to assist medicare administrative contractors in carrying out improper payment outreach
			 and education programs, the Secretary shall provide each contractor with a
			 complete list of the types of improper payments identified by recovery
			 audit contractors under section 1893(h) with respect to providers of
			 services and suppliers located in the region covered by the contract under
			 this section. Such information shall be provided on a time frame the
			 Secretary determines appropriate which may be on a quarterly basis.
									(B)InformationThe information described in subparagraph (A) shall include information such as the following:
										(i)Providers of services and suppliers that have the highest rate of improper payments.
										(ii)Providers of services and suppliers that have the greatest total dollar amounts of improper
			 payments.
										(iii)Items and services furnished in the region that have the highest rates of improper payments.
										(iv)Items and services furnished in the region that are responsible for the greatest total dollar
			 amount of improper payments.
										(v)Other information the Secretary determines would assist the contractor in carrying out the program.
										(5)CommunicationsCommunications with providers of services and suppliers under an improper payment outreach and
			 education program are subject to the standards and requirements of
			 subsection (g)..
					(b)Use of certain funds recovered by RACsSection 1893(h) of the Social Security Act (42 U.S.C. 1395ddd(h)) is amended—
				(1)in paragraph (2), by inserting or section 1874(h)(6) after paragraph (1)(C); and
				(2)by adding at the end the following new paragraph:
					
						(10)Use of certain recovered funds
							(A)In generalAfter application of paragraph (1)(C), the Secretary shall retain a portion of the amounts
			 recovered by recovery audit contractors for each year under this section
			 which shall be available to the program management account of the Centers
			 for Medicare & Medicaid Services for purposes of, subject to subparagraph (B), carrying out sections 1833(z),
			 1834(l)(16), and 1874A(a)(4)(G), carrying out section 16(b) of the
			 Protecting the Integrity of Medicare Act of 2014, and implementing
			 strategies (such as claims processing edits) to help reduce the error rate
			 of payments under this title. The amounts retained under the preceding
			 sentence shall not exceed an amount equal to 15 percent of the amounts
			 recovered under this subsection, and shall remain available until
			 expended.
							(B)LimitationExcept for uses that support claims processing (including edits) or system functionality for
			 detecting fraud, amounts retained under subparagraph (A) may not be used
			 for technological-related infrastructure, capital investments, or
			 information systems.
							(C)No reduction in payments to recovery audit contractorsNothing in subparagraph (A) shall reduce amounts available for payments to recovery audit
			 contractors under this subsection..
				7.Improving senior Medicare patrol and fraud reporting rewards
			(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall develop a plan to revise the incentive program under section 203(b) of the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1395b–5(b)) to
			 encourage greater participation by individuals to report fraud and abuse
			 in the Medicare program. Such plan shall include recommendations for—
				(1)ways to enhance rewards for individuals reporting under the incentive program, including rewards
			 based on information that leads to an administrative action; and
				(2)extending the incentive program to the Medicaid program.
				(b)Public Awareness and Education CampaignThe plan developed under subsection (a) shall also include recommendations for the use of the
			 Senior Medicare Patrols authorized under section 411 of the Older
			 Americans Act of 1965 (42 U.S.C. 3032) to conduct a public awareness and
			 education campaign to encourage participation in the revised incentive
			 program under subsection (a).
			(c)Submission of PlanNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to
			 Congress the plan developed under subsection (a).
			8.Requiring valid prescriber National Provider Identifiers on pharmacy claimsSection 1860D–4(c) of the Social Security Act (42 U.S.C. 1395w–104(c)) is amended by adding at the
			 end the following new paragraph:
			
				(4)Requiring valid prescriber National Provider Identifiers on pharmacy claims
					(A)In generalFor plan year 2016 and subsequent plan years, the Secretary shall require a claim for a covered
			 part D drug for a part D eligible individual enrolled in a prescription
			 drug plan under this part or an MA–PD plan under part C to include a
			 prescriber National Provider Identifier that is determined to be valid
			 under the procedures established under subparagraph (B)(i).
					(B)Procedures
						(i)Validity of prescriber National Provider IdentifiersThe Secretary, in consultation with appropriate stakeholders, shall establish procedures for
			 determining the validity of prescriber National Provider Identifiers under
			 subparagraph (A).
						(ii)Informing beneficiaries of reason for denialThe Secretary shall establish procedures to ensure that, in the case that a claim for a covered
			 part D drug of an individual described in subparagaph (A) is denied
			 because the claim does not meet the requirements of this paragraph, the
			 individual is properly informed at the point of service of the reason for
			 the denial.
						(C)ReportNot later than January 1, 2018, the Inspector General of the Department of Health and Human
			 Services shall submit to Congress a report on the effectiveness of the
			 procedures established under subparagraph (B)(i)..
		9.Option to receive Medicare Summary Notice electronically
			(a)In generalSection 1806 of the Social Security Act (42 U.S.C. 1395b–7) is amended by adding at the end the
			 following new subsection:
				
					(c)Format of statements from Secretary
						(1)Electronic option beginning in 2016Subject to paragraph (2), for statements described in subsection (a) that are furnished for a
			 period in 2016 or a subsequent year, in the case that an individual
			 described in subsection (a) elects, in accordance with such form, manner,
			 and time specified by the Secretary, to receive such statement in an
			 electronic format, such statement shall be furnished to such individual
			 for each period subsequent to such election in such a format and shall not
			 be mailed to the individual.
						(2)Limitation on revocation option
							(A)In generalSubject to subparagraph (B), the Secretary may determine a maximum number of elections described in
			 paragraph (1) by an individual that may be revoked by the individual.
							(B)Minimum of one revocation optionIn no case may the Secretary determine a maximum number under subparagraph (A) that is less than
			 one.
							(3)NotificationThe Secretary shall ensure that, in the most cost effective manner and beginning January 1, 2017, a
			 clear notification of the option to elect to receive statements described
			 in subsection (a) in an electronic format is made available, such as
			 through the notices distributed under section 1804, to individuals
			 described in subsection (a). For notices distributed under section 1804 on or after January 1, 2017, the Secretary shall ensure
			 that such notice includes a clear notification of the option to elect to
			 receive statements described in subsection (a) in an electronic format..
			(b)Encouraged expansion of electronic statementsTo the extent to which the Secretary of Health and Human Services determines appropriate, the
			 Secretary shall—
				(1)apply an option similar to the option described in subsection (c)(1) of section 1806 of the Social
			 Security Act (42 U.S.C. 1395b–7) (relating to the provision of the
			 Medicare Summary Notice in an electronic format), as added by subsection
			 (a), to other statements and notifications under title XVIII of such Act
			 (42 U.S.C. 1395 et seq.); and
				(2)provide such Medicare Summary Notice and any such other statements and notifications on a more
			 frequent basis than is otherwise required under such title.
				10.Renewal of MAC contracts
			(a)In generalSection 1874A(b)(1)(B) of the Social Security Act (42 U.S.C. 1395kk–1(b)(1)(B)) is amended by
			 striking 5 years and inserting 10 years.
			(b)ApplicationThe amendments made by subsection (a) shall apply to contracts entered into on or after, and to
			 contracts in effect as of, the date of the enactment of this Act.
			(c)Contractor performance transparencySection 1874A(b)(3)(A) of the Social Security Act (42 U.S.C. 1395kk–1(b)(3)(A)) is amended by
			 adding at the end the following new clause:
				
					(iv)Contractor performance transparencyTo the extent possible without compromising the process for entering into and renewing contracts
			 with medicare administrative contractors under this section, the Secretary
			 shall make available to the public the performance of each medicare
			 administrative contractor with respect to such performance requirements
			 and measurement standards..
			11.Study on pathway for incentives to States for State participation in medicaid data match programSection 1893(g) of the Social Security Act (42 U.S.C. 1395ddd(g)) is amended by adding at the end
			 the following new paragraph:
			
				(3)Incentives for StatesThe Secretary shall study and, as appropriate, may specify incentives for States to work with the
			 Secretary for the purposes described in paragraph (1)(A)(ii). The
			 application of the previous sentence may include use of the waiver
			 authority described in paragraph (2)..
		12.Programs to prevent prescription drug abuse under Medicare part D
			(a)Drug management program for at-Risk beneficiaries
				(1)In generalSection 1860D–4(c) of the Social Security Act (42 U.S.C. 1395w–10(c)), as amended by section 8, is
			 further amended by adding at the end the following:
					
						(5)Drug management program for at-risk beneficiaries
							(A)Authority to establishA PDP sponsor may establish a drug management program for at-risk beneficiaries under which,
			 subject to subparagraph (B), the PDP sponsor may, in the case of an at-risk beneficiary for prescription drug abuse who is an
			 enrollee in a prescription drug plan of such PDP sponsor, limit such
			 beneficiary’s access to coverage for frequently abused drugs under such
			 plan to frequently abused drugs that are prescribed for such beneficiary
			 by a prescriber selected under subparagraph (D), and dispensed for such
			 beneficiary by a pharmacy selected under such subparagraph.
							(B)Requirement for notices
								(i)In generalA PDP sponsor may not limit the access of an at-risk beneficiary for prescription drug abuse to
			 coverage for frequently abused drugs under a prescription drug plan until
			 such sponsor—
									(I)provides to the beneficiary an initial notice described in clause (ii) and a second notice
			 described in clause (iii); and
									(II)verifies with the providers of the beneficiary that the beneficiary is an at-risk beneficiary for
			 prescription drug abuse.
									(ii)Initial noticeAn initial notice described in this clause is a notice that provides to the beneficiary—
									(I)notice that the PDP sponsor has identified the beneficiary as potentially being an at-risk
			 beneficiary for prescription drug abuse;
									(II)information describing all State and Federal public health resources that are designed to address
			 prescription drug abuse to which the beneficiary has access, including
			 mental health services and other counseling services;
									(III)notice of, and information about, the right of the beneficiary to appeal such identification under
			 subsection (h) and the option of an automatic escalation to external
			 review;
									(IV)a request for the beneficiary to submit to the PDP sponsor preferences for which prescribers and
			 pharmacies the beneficiary would prefer the PDP sponsor to select under
			 subparagraph (D) in the case that the beneficiary is identified as an
			 at-risk beneficiary for prescription drug abuse as described in clause
			 (iii)(I);
									(V)an explanation of the meaning and consequences of the identification of the beneficiary as
			 potentially being an at-risk beneficiary for prescription drug abuse,
			 including an explanation of the drug management program established by the
			 PDP sponsor pursuant to subparagraph (A);
									(VI)clear instructions that explain how the beneficiary can contact the PDP sponsor in order to submit
			 to the PDP sponsor the preferences described in subclause (IV) and any
			 other communications relating to the drug management program for at-risk
			 beneficiaries established by the PDP sponsor; and
									(VII)contact information for other organizations that can provide the beneficiary with assistance
			 regarding such drug management program (similar to the information
			 provided by the Secretary in other standardized notices provided to part D
			 eligible individuals enrolled in prescription drug plans under this part).
									(iii)Second noticeA second notice described in this clause is a notice that provides to the beneficiary notice—
									(I)that the PDP sponsor has identified the beneficiary as an at-risk beneficiary for prescription drug
			 abuse;
									(II)that such beneficiary is subject to the requirements of the drug management program for at-risk
			 beneficiaries established by such PDP sponsor for such plan;
									(III)of the prescriber and pharmacy selected for such individual under subparagraph (D);
									(IV)of, and information about, the beneficiary’s right to appeal such identification under subsection
			 (h) and the option of an automatic escalation to external review;
									(V)that the beneficiary can, in the case that the beneficiary has not previously submitted to the PDP
			 sponsor preferences for which prescribers and pharmacies the beneficiary
			 would prefer the PDP sponsor select under subparagraph (D), submit such
			 preferences to the PDP sponsor; and
									(VI)that includes clear instructions that explain how the beneficiary can contact the PDP sponsor.
									(iv)Timing of notices
									(I)In generalSubject to subclause (II), a second notice described in clause (iii) shall be provided to the
			 beneficiary on a date that is not less than 60 days after an initial
			 notice described in clause (ii) is provided to the beneficiary.
									(II)ExceptionIn the case that the PDP sponsor, in conjunction with the Secretary, determines that concerns
			 identified through rulemaking by the Secretary regarding the health or
			 safety of the beneficiary or regarding significant drug diversion
			 activities require the PDP sponsor to provide a second notice described in
			 clause (iii) to the beneficiary on a date that is earlier than the date
			 described in subclause (II), the PDP sponsor may provide such second
			 notice on such earlier date.
									(C)At-risk beneficiary for prescription drug abuse
								(i)In generalFor purposes of this paragraph, the term at-risk beneficiary for prescription drug abuse means a part D eligible individual who is not an exempted individual described in clause (ii) and—
									(I)who is identified through the use of guidelines developed by the Secretary in consultation with PDP
			 sponsors and other stakeholders described in section 12(f)(2)(A) of the
			 Protecting the Integrity of Medicare Act of 2014; or who is identified [by a PDP sponsor that enrolls such individual in a prescription drug plan?],
			 through the use of guidelines developed by the Secretary in consultation
			 with PDP sponsors and other stakeholders, [as posing a high risk with
			 respect to the abuse of frequently abused prescription drugs?]
									(II)with respect to whom the PDP sponsor of a prescription drug plan, upon enrolling such individual in
			 such plan, received notice from the Secretary that such individual was
			 identified under this paragraph to be an at-risk beneficiary for
			 prescription drug abuse under the prescription drug plan in which such
			 individual was most recently previously enrolled and such identification
			 has not been terminated under subparagraph (F).
									(ii)Exempted individual describedAn exempted individual described in this clause is an individual who—
									(I)receives hospice care under this title; or
									(II)the Secretary elects to treat as an exempted individual for purposes of clause (i).
									(D)Selection of prescribers
								(i)In generalWith respect to each at-risk beneficiary for prescription drug abuse enrolled in a prescription
			 drug plan offered by such sponsor, a PDP sponsor shall, based on the
			 preferences submitted to the PDP sponsor by the beneficiary pursuant to
			 clauses (ii)(IV) and (iii)(V) of subparagraph (B), select—
									(I)one or more individuals who are authorized to prescribe frequently abused drugs (referred to in
			 this paragraph as prescribers) who may write prescriptions for such drugs for such beneficiary; and
									(II)one or more pharmacies that may dispense such drugs to such beneficiary.
									(ii)Reasonable accessIn making the selection under this subparagraph, a PDP sponsor shall ensure that the beneficiary
			 continues to have reasonable access to drugs described in subparagraph
			 (G), taking into account geographic location, beneficiary preference,
			 affordability, and reasonable travel time.
								(iii)Beneficiary preferences
									(I)In generalIf an at-risk beneficiary for prescription drug abuse submits preferences for which in-network
			 prescribers and pharmacies the beneficiary would prefer the PDP sponsor
			 select in response to a notice under subparagraph (B), the PDP sponsor
			 shall—
										(aa)review such preferences;
										(bb)select or change the selection of a prescriber or pharmacy for the beneficiary based on such
			 preferences; and
										(cc)inform the beneficiary of such selection or change of selection.
										(II)ExceptionIn the case that the PDP sponsor determines that a change to the selection of a prescriber or
			 pharmacy under item (bb) by the PDP sponsor is contributing or would
			 contribute to prescription drug abuse or drug diversion by the
			 beneficiary, the PDP sponsor may change the selection of a prescriber or
			 pharmacy for the beneficiary without regard to the preferences of the
			 beneficiary described in subclause (I).
									(iv)ConfirmationBefore selecting a prescriber or pharmacy under this subparagraph, a PDP sponsor must request and
			 receive confirmation from the prescriber or pharmacy acknowledging and
			 accepting that the beneficiary involved is in the drug management program
			 for at-risk beneficiaries.
								(E)Terminations and appealsThe identification of an individual as an at-risk beneficiary for prescription drug abuse under
			 this paragraph, a coverage determination made under a drug management
			 program for at-risk beneficiaries, and the selection of a prescriber or
			 pharmacy under subparagraph (D) with respect to such individual shall be
			 subject to reconsideration and appeal under subsection (h) and the option
			 of an automatic escalation to external review to the extent provided by
			 the Secretary.
							(F)Termination of identification
								(i)In generalThe Secretary shall develop standards for the termination of identification of an individual as an
			 at-risk beneficiary for prescription drug abuse under this paragraph.
			 Under such standards such identification shall terminate as of the earlier
			 of—
									(I)the date the individual demonstrates that the individual is no longer likely, in the absence of the
			 restrictions under this paragraph, to be an at-risk beneficiary for
			 prescription drug abuse described in subparagraph (C)(i); or
									(II)the end of such maximum period of identification as the Secretary may specify.
									(ii)Rule of constructionNothing in clause (i) shall be construed as preventing a plan from identifying an individual as an
			 at-risk beneficiary for prescription drug abuse under subparagraph (C)(i)
			 after such termination on the basis of additional information on drug use
			 occurring after the date of notice of such termination.
								(G)Frequently abused drugFor purposes of this subsection, the term frequently abused drug means a drug that is determined by the Secretary to be frequently abused or diverted and that is—
								(i)a Controlled Drug Substance in Schedule CII–CIV;
								(ii)within the same class or category of drugs as a Controlled Drug Substance in Schedule CII–CIV; or
								(iii)within another class or category of drugs that the Secretary determines, in consultation with the
			 Inspector General of the Department of Health and Human Services, is at
			 high risk for diversion or abuse.
								(H)Data disclosureIn the case of an at-risk beneficiary for prescription drug abuse whose access to coverage for
			 frequently abused drugs under a prescription drug plan has been limited by
			 a PDP sponsor under this paragraph, such PDP sponsor shall disclose data,
			 including any necessary individually identifiable health information, in a
			 form and manner specified by the Secretary, about the decision to impose
			 such limitations and the limitations imposed by the sponsor under this
			 part.
							(I)EducationThe Secretary shall provide education to enrollees in prescription drug plans of PDP sponsors and
			 providers regarding the drug management program for at-risk beneficiaries
			 described in this paragraph, including education—
								(i)provided by medicare administrative contractors through the improper payment outreach and education
			 program described in section 1874A(h); and
								(ii)through current education efforts (such as State health insurance assistance programs described in
			 subsection (a)(1)(A) of section 119 of the Medicare Improvements for
			 Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note)) and materials
			 directed toward such enrollees.
								.
				(2)Information for consumersSection 1860D–4(a)(1)(B) of the Social Security Act (42 U.S.C. 1395w–104(a)(1)(B)) is amended by
			 adding at the end the following:
					
						(v)The drug management program for at-risk beneficiaries under subsection (c)(5)..
				(b)Utilization management programsSection 1860D–4(c) of the Social Security Act (42 U.S.C. 1395w–104(c)), as amended by subsection
			 (a) and section 8, is further amended—
				(1)in paragraph (1), by inserting after subparagraph (D) the following new subparagraph:
					
						(E)A utilization management tool to prevent drug abuse (as described in paragraph (6)(A)).; and
				(2)by adding at the end the following new paragraph:
					
						(6)Utilization management tool to prevent drug abuse
							(A)In generalA tool described in this paragraph is any of the following:
								(i)A utilization tool designed to prevent the abuse of frequently abused drugs by individuals and to
			 prevent the diversion of such drugs at pharmacies.
								(ii)Retrospective utilization review to identify—
									(I)individuals that receive frequently abused drugs at a frequency or in amounts that are not
			 clinically appropriate; and
									(II)providers of services or suppliers that may facilitate the abuse or diversion of frequently abused
			 drugs by beneficiaries.
									(iii)Consultation with the Contractor described in subparagraph (B) to verify if an individual enrolling
			 in a prescription drug plan offered by a PDP sponsor has been previously
			 identified by another PDP sponsor as an individual described in clause
			 (ii)(I).
								(B)ReportingA PDP sponsor offering a prescription drug plan in a State shall submit to the Secretary and the
			 Medicare drug integrity contractor with which the Secretary has entered
			 into a contract under section 1893 with respect to such State a report, on
			 a monthly basis, containing information on—
								(i)any provider of services or supplier described in subparagraph (A)(ii)(II) that is identified by
			 such plan sponsor during the 30-day period before such report is
			 submitted; and
								(ii)the name and prescription records of individuals described in paragraph (5)(C)..
				(c)Expanding Activities of Medicare Drug Integrity Contractors (MEDICs)Section 1893 of the Social Security Act (42 U.S.C. 1395ddd) is amended by adding at the end the
			 following new subsection:
				
					(j)Expanding Activities of Medicare Drug Integrity Contractors (MEDICs)
						(1)Access to informationUnder contracts entered into under this section with Medicare drug integrity contractors, the
			 Secretary shall authorize such contractors to directly accept prescription
			 and necessary medical records from entities such as pharmacies,
			 prescription drug plans, and physicians with respect to an individual in
			 order for such contractors to provide information relevant to the
			 determination of whether such individual is an at-risk beneficiary for
			 prescription drug abuse, as defined in section 1860D–4(c)(5)(C).
						(2)Requirement for acknowledgment of referralsIf a PDP sponsor refers information to a contractor described in paragraph (1) in order for such
			 contractor to assist in the determination described in such paragraph, the
			 contractor shall—
							(A)acknowledge to the PDP sponsor receipt of the referral; and
							(B)in the case that any PDP sponsor contacts the contractor requesting to know the determination by
			 the contractor of whether or not an individual has been determined to be
			 an individual described such paragraph, shall inform such PDP sponsor of
			 such determination on a date that is not later than 15 days after the date
			 on which the PDP sponsor contacts the contractor.
							(3)Making data available to other entitiessect
							(A)In generalFor purposes of carrying out this subsection, subject to subparagraph (B), the Secretary shall
			 authorize MEDICs to respond to requests for information from PDP sponsors,
			 State prescription drug monitoring programs, and other entities delegated
			 by PDP sponsors using available programs and systems in the effort to
			 prevent fraud, waste, and abuse.
							(B)HIPAA compliant information onlyInformation may only be disclosed by a MEDIC under subparagraph (A) if the disclosure of such
			 information is permitted under the Federal regulations (concerning the
			 privacy of individually identifiable health information) promulgated under
			 section 264(c) of the Health Insurance Portability and Accountability Act
			 of 1996 (42 U.S.C. 1320d–2 note)..
			(d)Treatment of certain complaints for purposes of quality or performance assessmentSection 1860D–42 of the Social Security Act (42 U.S.C. 1395w–152) is amended by adding at the end
			 the following new subsection: The star ratings system in 1853(o)(4)(A) is in part C; PDP sponsors are in part D. Do these somehow
			 overlap?
				
					(d)Treatment of certain complaints for purposes of quality or performance assessmentIn conducting a quality or performance assessment of a PDP sponsor, the Secretary shall develop or
			 utilize existing screening methods for reviewing and considering
			 complaints that are received from enrollees in a prescription drug plan
			 offered by such PDP sponsor and that are complaints regarding the lack of
			 access by the individual to prescription drugs due to a drug management
			 program for at-risk beneficiaries..
			(e)GAO studies and reports
				(1)StudiesThe Comptroller General of the United States shall conduct a study on each of the following:
					(A)The implementation of the amendments made by this section.
					(B)The effectiveness of the at-risk beneficiaries for prescription drug abuse drug management programs
			 authorized by section 1860D–4(c)(5) of the Social Security Act (42 U.S.C.
			 1395w–10(c)(5)), as added by subsection (a)(1), including an analysis of—
						(i)the impediments, if any, that impair the ability of individuals described in subparagraph (C) of
			 such section 1860D–4(c)(5) to access clinically appropriate levels of
			 prescription drugs; and
						(ii)the types of—
							(I)individuals who, in the implementation of such section, are determined to be individuals described
			 in such subparagraph; and
							(II)prescribers and pharmacies that are selected under subparagraph (D) of such section.
							(2)ReportsNot later than January 1, 2016, the Comptroller General of the United States shall begin work, with
			 respect to each study described in paragraph (1), on a report that
			 describes the result of such study. Upon the completion of each such
			 report, such Comptroller General shall submit the report to each of the
			 committees described in paragraph (3).
				(3)Committees describedThe committees described in this paragraph are the following:
					(A)The Committee on Ways and Means of the House of Representatives.
					(B)The Committee on Energy and Commerce of the House of Representatives.
					(C)The Committee on Finance of the Senate.
					(D)The Committee on Health, Education, Labor, and Pensions of the Senate.
					(E)The Special Committee on Aging of the Senate.
					(f)Effective date
				(1)In generalThe amendments made by this section shall apply to prescription drug plans for plan years beginning
			 on or after January 1, 2017.
				(2)Stakeholder meetings prior to effective date
					(A)In generalNot later than January 1, 2016, the Secretary shall convene stakeholders, including individuals
			 entitled to benefits under part A of title XVIII of the Social Security
			 Act or enrolled under part B of such title of such Act, advocacy groups
			 representing such individuals, clinicians, plan sponsors, and entities
			 delegated by plan sponsors, for input regarding the topics described in
			 subparagraph (B).
					(B)Topics describedThe topics described in this subparagraph are the topics of—
						(i)ensuring affordability and accessibility to prescription drugs for enrollees in prescription drug
			 plans of PDP sponsors who are at-risk beneficiaries for prescription drug
			 abuse (as defined in paragraph (5)(C) of section 1860D–4(c) of the Social
			 Security Act (42 U.S.C. 1395w–10(c)));
						(ii)the use of an expedited appeals process under which such an enrollee may appeal an identification
			 of such enrollee as an at-risk beneficiary for prescription drug abuse
			 under such paragraph (similar to the processes established under the
			 Medicare Advantage program under part C of title XVIII of the Social
			 Security Act that allow an automatic escalation to external review of
			 claims submitted under such part);
						(iii)the types of enrollees that should be treated as exempted individuals, as described in clause (ii)
			 of such paragraph;
						(iv)the manner in which terms and definitions in paragraph (5) of such section 1860D–4(c) should be
			 applied, such as the use of clinical appropriateness in determining
			 whether an enrollee is an at-risk beneficiary for prescription drug abuse
			 as defined in subparagraph (C) of such paragraph (5);
						(v)the information to be included in the notices described in subparagraph (B) of such section and the
			 standardization of such notices; and
						(vi)with respect to a PDP sponsor that establishes a drug management program for at-risk beneficiaries
			 under such paragraph (5), the responsibilities of such PDP sponsor with
			 respect to the implementation of such program.
						(C)RulemakingThe Secretary shall promulgate regulations based on the input gathered pursuant to subparagraph
			 (A).
					13.Guidance on application of Common Rule to clinical data registriesNot later than one year after the date of the enactment of this section, the Secretary of Health
			 and Human Services shall issue a clarification or modification with
			 respect to the application of subpart A of part 46 of title 45, Code of
			 Federal Regulations, governing the protection of human subjects in
			 research (and commonly known as the Common Rule), to activities, including quality improvement activities, involving clinical data registries,
			 including entities that are qualified clinical data registries pursuant to
			 section 1848(m)(3)(E) of the Social Security Act (42 U.S.C.
			 1395w–4(m)(3)(E)).
		14.Eliminating certain civil money penalties; gainsharing study and report
			(a)Eliminating civil money penalties for inducements to physicians To limit services that are not
			 medically necessary
				(1)In generalSection 1128A(b)(1) of the Social Security Act (42 U.S.C. 1320a–7a(b)(1)) is amended by inserting medically necessary after reduce or limit.
				(2)Effective dateThe amendment made by paragraph (1) shall apply to payments made on or after the date of the
			 enactment of this Act.
				(b)Gainsharing study and reportNot later than 12 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, in consultation with the Inspector General of the
			 Department of Health and Human Services, shall submit to Congress a report
			 with options for amending existing fraud and abuse laws in, and
			 regulations related to, titles XI and XVIII of the Social Security Act (42
			 U.S.C. 301 et seq.), through exceptions, safe harbors, or other narrowly
			 targeted provisions, to permit gainsharing arrangements that otherwise
			 would be subject to the civil money penalties described in paragraphs (1)
			 and (2) of section 1128A(b) of such Act (42 U.S.C. 1320a–7a(b)), or
			 similar arrangements between physicians and hospitals, and that improve
			 care while reducing waste and increasing efficiency. The report shall—
				(1)consider whether such provisions should apply to ownership interests, compensation arrangements, or
			 other relationships;
				(2)describe how the recommendations address accountability, transparency, and quality, including how
			 best to limit inducements to stint on care, discharge patients
			 prematurely, or otherwise reduce or limit medically necessary care; and
				(3)consider whether a portion of any savings generated by such arrangements (as compared to an
			 historical benchmark or other metric specified by the Secretary to
			 determine the impact of delivery and payment system changes under such
			 title XVIII on expenditures made under such title) should accrue to the
			 Medicare program under title XVIII of the Social Security Act.
				15.Modification of Medicare home health surety bond condition of participation requirementSection 1861(o)(7) of the Social Security Act (42 U.S.C. 1395x(o)(7)) is amended to read as
			 follows:
			
				(7)provides the Secretary with a surety bond—
					(A)in a form specified by the Secretary and in an amount that is not less than the minimum of $50,000;
			 and
					(B)that the Secretary determines is commensurate with the volume of payments to the home health
			 agency; and.
		16.Oversight of Medicare coverage of manual manipulation of the spine to correct subluxation
			(a)In generalSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended by adding at the end the
			 following new subsection:
				
					(z)Medical review of spinal subluxation services
						(1)In generalThe Secretary shall implement a process for the medical review (as described in paragraph (2)) of
			 treatment by a chiropractor described in section 1861(r)(5) by means of
			 manual manipulation of the spine to correct a subluxation (as described in
			 such section) of an individual who is enrolled under this part and apply
			 such process to such services furnished on or after January 1, 2017,
			 focusing on services such as—
							(A)services furnished by a such a chiropractor whose pattern of billing is aberrant compared to peers;
			 and
							(B)services furnished by such a chiropractor who, in a prior period, has a services denial percentage
			 in the 85th percentile or greater, taking into consideration the extent
			 that service denials are overturned on appeal.
							(2)Medical review
							(A)Prior authorization medical review
								(i)In generalSubject to clause (ii), the Secretary shall use prior authorization medical review for services
			 described in paragraph (1) that are furnished to an individual by a
			 chiropractor described in section 1861(r)(5) that are part of an episode
			 of treatment that includes more than 12 services. For purposes of the
			 preceding sentence, an episode of treatment shall be determined by the
			 underlying cause that justifies the need for services, such as a diagnosis
			 code.
								(ii)Ending application of prior authorization medical reviewThe Secretary shall end the application of prior authorization medical review under clause (i) to
			 services described in paragraph (1) by such a chiropractor if the
			 Secretary determines that the chiropractor has a low denial rate under
			 such prior authorization medical review. The Secretary may subsequently
			 reapply prior authorization medical review to such chiropractor if the
			 Secretary determines it to be appropriate and the chiropractor has, in the
			 time period subsequent to the determination by the Secretary of a low
			 denial rate with respect to the chiropractor, furnished such services
			 described in paragraph (1).
								(iii)Early request for prior authorization review permittedNothing in this subsection shall be construed to prevent such a chiropractor from requesting prior
			 authorization for services described in paragraph (1) that are to be
			 furnished to an individual before the chiropractor furnishes the twelfth
			 such service to such individual for an episode of treatment.
								(B)Type of reviewThe Secretary may use pre-payment review or post-payment review of services described in section
			 1861(r)(5) that are not subject to prior authorization medical review
			 under subparagraph (A).
							(C)Relationship to law enforcement activitiesThe Secretary may determine that medical review under this subsection does not apply in the case
			 where potential fraud may be involved.
							(3)No payment without prior authorizationWith respect to a service described in paragraph (1) for which prior authorization medical review
			 under this subsection applies, the following shall apply:
							(A)Prior authorization determinationThe Secretary shall make a determination, prior to the service being furnished, of whether the
			 service would or would not meet the applicable requirements of section
			 1862(a)(1)(A).
							(B)Denial of paymentSubject to paragraph (5), no payment may be made under this part for the service unless the
			 Secretary determines pursuant to subparagraph (A) that the service would
			 meet the applicable requirements of such section 1862(a)(1)(A).
							(4)Submission of informationA chiropractor described in section 1861(r)(5) may submit the information necessary for medical
			 review by fax, by mail, or by electronic means. The Secretary shall make
			 available the electronic means described in the preceding sentence as soon
			 as practicable.
						(5)TimelinessIf the Secretary does not make a prior authorization determination under paragraph (3)(A) within 14
			 business days of the date of the receipt of medical documentation needed
			 to make such determination, paragraph (3)(B) shall not apply.
						(6)Application of limitation on beneficiary liabilityWhere payment may not be made as a result of the application of paragraph (2)(B), section 1879
			 shall apply in the same manner as such section applies to a denial that is
			 made by reason of section 1862(a)(1).
						(7)Review by contractorsThe medical review described in paragraph (2) may be conducted by medicare administrative
			 contractors pursuant to section 1874A(a)(4)(G) or by any other contractor
			 determined appropriate by the Secretary that is not a recovery audit
			 contractor.
						(8)Multiple servicesThe Secretary shall, where practicable, apply the medical review under this subsection in a manner
			 so as to allow an individual described in paragraph (1) to obtain, at a
			 single time rather than on a service-by-service basis, an authorization in
			 accordance with paragraph (3)(A) for multiple services.
						(9)ConstructionWith respect to a service described in paragraph (1) that has been affirmed by medical review under
			 this subsection, nothing in this subsection shall be construed to preclude
			 the subsequent denial of a claim for such service that does not meet other
			 applicable requirements under this Act.
						(10)Implementation
							(A)AuthorityThe Secretary may implement the provisions of this subsection by interim final rule with comment
			 period.
							(B)AdministrationChapter 35 of title 44, United States Code, shall not apply to medical review under this
			 subsection.
							.
			(b)Improving documentation of services
				(1)In generalThe Secretary of Health and Human Services shall, in consultation with stakeholders (including the
			 American Chiropractic Association) and representatives of medicare
			 administrative contractors (as defined in section 1874A(a)(3)(A) of the
			 Social Security Act (42 U.S.C. 1395kk–1(a)(3)(A))), develop educational
			 and training programs to improve the ability of chiropractors to provide
			 documentation to the Secretary of services described in section 1861(r)(5)
			 in a manner that demonstrates that such services are, in accordance with
			 section 1862(a)(1) of such Act (42 U.S.C. 1395y(a)(1)), reasonable and
			 necessary for the diagnosis or treatment of illness or injury or to
			 improve the functioning of a malformed body member.
				(2)TimingThe Secretary shall make the educational and training programs described in paragraph (1) publicly
			 available not later than January 1, 2016.
				(3)FundingThe Secretary shall use funds made available under section 1893(h)(10) of the Social Security Act
			 (42 U.S.C. 1395ddd(h)(10)), as added by section 6, to carry out this
			 subsection.
				(c)GAO study and report
				(1)StudyThe Comptroller General of the United States shall conduct a study on the effectiveness of the
			 process for medical review of services furnished as part of a treatment by
			 means of manual manipulation of the spine to correct a subluxation
			 implemented under subsection (z) of section 1833 of the Social Security
			 Act (42 U.S.C. 1395l), as added by subsection (a). Such study shall
			 include an analysis of—
					(A)aggregate data on—
						(i)the number of individuals, chiropractors, and claims for services subject to such review; and
						(ii)the number of reviews conducted under such section; and
						(B)the outcomes of such reviews.
					(2)ReportNot later than four years after the date of enactment of this Act, the Comptroller General shall
			 submit to Congress a report containing the results of the study conducted
			 under paragraph (1), including recommendations for such legislation and
			 administrative action with respect to the process for medical review
			 implemented under subsection (z) of section 1833 of the Social Security
			 Act (42 U.S.C. 1395l) as the Comptroller General determines appropriate.
				17.Limiting payment amount under Medicare program for vacuum erection systems
			(a)Inclusion in ProgramSection 1847(a)(2) of the Social Security Act (42 U.S.C. 1395w–3(a)(2)) is amended by adding at the
			 end the following new subparagraph:
				
					(D)Vacuum erection systemsVacuum erection systems covered as prosthetic devices described in section 1861(s)(8) for which
			 payment would otherwise be made under section 1834(h)..
			(b)National Mail Order ProgramSection 1847(a)(1)(D) of the Social Security Act (42 U.S.C. 1395w–3(a)(1)(D)) is amended by adding
			 at the end the following new clause:
				
					(iv)National mail order program for vacuum erection systemsThe Secretary shall phase in a national mail order program under this section for vacuum erection
			 systems described in paragraph (2)(D). The first round of competition for
			 such program shall occur in 2016, with contracts taking effect after the
			 competition is completed. Chapter 35 of title 44, United States Code
			 (commonly referred to as the Paperwork Reduction Act of 1995) shall not apply to the first round competition for such program..
			18.National expansion of prior authorization model for repetitive scheduled non-emergent ambulance
			 transport
			(a)Initial expansion
				(1)In generalIn implementing the model described in paragraph (2) proposed to be tested under subsection (b) of
			 section 1115A of the Social Security Act (42 U.S.C. 1315a), the Secretary
			 of Health and Human Services shall revise the testing under subsection (b)
			 of such section to cover, effective January 1, 2016, States located in
			 medicare administrative contractor (MAC) regions L and 11 (consisting of
			 Delaware, the District of Columbia, Maryland, New Jersey, Pennsylvania,
			 North Carolina, South Carolina, West Virginia, and Virginia).
				(2)Model describedThe model described in this paragraph is the testing of a model of prior authorization for
			 repetitive scheduled non-emergent ambulance transport proposed to be
			 carried out in New Jersey, Pennsylvania, and South Carolina.
				(3)FundingThe Secretary shall allocate funds made available under section 1115A(f)(1)(B) of the Social
			 Security Act (42 U.S.C. 1315a(f)(1)(B)) to carry out this subsection.
				(b)National expansionSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended by adding at the end the
			 following new paragraph:
				
					(16)Prior authorization for repetitive scheduled non-emergency ambulance transports
						(A)In generalBeginning January 1, 2017, the Secretary shall apply the prior authorization program described in
			 subparagraph (B) to all States.
						(B)Program describedThe prior authorization program described in this subparagraph is a prior authorization program for
			 repetitive scheduled ambulance services consisting of non-emergency basic
			 life support services involving transport of an individual furnished other
			 than on an emergency basis. In carrying out the program, the Secretary
			 shall determine in advance of the provision of items and services related
			 to the provision of such an ambulance service whether payment for such
			 items or services may not be made because the item or service is not
			 covered or because of the application of section 1862(a)(1).
						(C)ImplementationThe program described in subparagraph (B) shall be implemented in a manner that is consistent with
			 the terms and conditions for the testing of a model of prior authorization
			 for repetitive scheduled non-emergent ambulance transport proposed by the
			 Centers for Medicare & Medicaid Services to be implemented in New Jersey, Pennsylvania, and South Carolina under section
			 1115A.
						(D)FundingThe Secretary shall use funds made available under section 1893(h)(10) to carry out this paragraph..
			19.Repealing duplicative Medicare secondary payor provision
			(a)In generalSection 1862(b)(5) of the Social Security Act (42 U.S.C. 1395y(b)(5)) is amended by inserting at
			 the end the following new subparagraph:
				
					(E)End dateThe provisions of this paragraph shall not apply to information required to be provided on or after
			 July 1, 2016..
			(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply to information required to be provided on or after January 1,
			 2016.
			20.Plan for expanding data in annual CERT reportNot later than March 25, 2015, the Secretary of Health and Human Services shall submit to the
			 Committee on Finance of the Senate, and to the Committees on Energy and
			 Commerce and on Ways and Means of the House of Representatives—
			(1)a plan for including, in the annual report of the Comprehensive Error Rate Testing (CERT) program,
			 data on services (or groupings of services) (other than medical visits)
			 paid under the physician fee schedule under section 1848 of the Social
			 Security Act (42 U.S.C. 1395w–4) where the fee schedule amount is in
			 excess of 250 dollars and where the error rate is in excess of 20 percent;
			 and
			(2)to the extent practicable by such date, specific examples of services described in paragraph (1).
			21.Rule of constructionExcept as explicitly provided in this Act, nothing in this Act, including the amendments made by
			 this Act, shall be construed as preventing the use of notice and comment
			 rulemaking in the implementation of the provisions of, and the amendments
			 made by, this Act.
		
